Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-2, 5-7, 9 and 12 remain present. Claims 3-4, 8, 10-11 were canceled.
Amendment filed 5/25/2022 has been entered.
Claims 1-2, 5-7, 9 and 12 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following additional changes to claim 9 for entry by Examiner’s Amendment in addition to the change contained in Amendment to the Claims submitted on May 25, 2022. 
Amendment to the claim 9:
Claim 9, “The media article support device of claim 8” has been changed to -- The media article support device of claim 1-- .



REASONS OF ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 12 are considered to have allowable subject matter because the claims distinguishes the Applicant's media article support device primarily as against the teachings of prior art, especially the prior art of Singleton et al (US 3,514,066) and Howard (US 5,709,365) via the recitations of “a ball joint engaged to and positioned between the second rod and the clamping unit, such that the clamping unit is rotatable relative to the second rod” 
Singleton’ 066 and Howard’365 was considered as one of the most closest prior art of record, Singleton and Howard, however, do not show or suggest the above limitation.  In additional with the other limitations recite in claim 12, claim 1 and 12 clearly defined over the cited prior art and the claims are therefore believed to be patentable.
Claims 2, 5-7, 9 are all dependent from claim 1 also allowable at least for the same reasons as their respective base claims and further due to the additional features that they recite. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632